UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-6439



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ALDRICH HAZEN AMES, a/k/a Kolokol, a/k/a K,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CR-94-166, CA-99-1340-AM)


Submitted:   August 29, 2000             Decided:   September 14, 2000


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Aldrich Hazen Ames, Appellant Pro Se. Charles Philip Rosenberg,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Aldrich Hazen Ames seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000)

as untimely filed under the Antiterrorism and Effective Death

Penalty Act.     We have reviewed the record and the district court’s

opinion and find no reversible error.        Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.     See United States v. Ames, Nos. CR-94-166;

CA-99-1340-AM (E.D. Va. Mar. 3, 2000). We dispense with oral argu-

ment   because   the   facts   and   legal   contentions   are   adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                  DISMISSED




                                      2